Case: 1:20-cv-04699 Document #: 11-17 Filed: 08/27/20 Page 1 of 3 PageID #:206




                         EXHIBIT 16
 Case: 1:20-cv-04699 Document #: 11-17 Filed: 08/27/20 Page 2 of 3 PageID #:207


From:            Ekwan E. Rhow
To:              Weibell, Tony; Katrina Carroll
Cc:              Tom R. Freeman; Marc E. Masters; Jonathan Rotter; Marc L. Godino; Kara Wolke; Lionel Glancy; David M. Given;
                 Nicholas A. Carlin; James J. Pizzirusso; Megan E. Jones; Amanda Klevorn; Korey Nelson;
                 dgirard@girardsharp.com; jelias@girardsharp.com; apolk@girardsharp.com; bfj@chimicles.com;
                 bmm@chimicles.com; Kyle Shamberg; Nicholas Lange; lweaver@bfalaw.com; akeller@dicellolevitt.com;
                 dmillen@fklmlaw.com; bhogan@fklmlaw.com; Jon Jagher; kjustice@fklmlaw.com; jsprengel@caffertyclobes.com;
                 dherrera@caffertyclobes.com; nhagman@caffertyclobes.com; rrg@gordonlawchicago.com;
                 jgs@sstriallawyers.com; tyiatras@gmail.com; casey@lawofficeflynn.com; francisflynn@gmail.com;
                 jbk@sstriallawyers.com; twolfson@ahdootwolfson.com; rahdoot@ahdootwolfson.com;
                 tmaya@ahdootwolfson.com; bking@ahdootwolfson.com; rstephan@stephanzouras.com;
                 jzouras@stephanzouras.com; aficzko@stephanzouras.com; mshannon@stephanzouras.com;
                 elangeland@langelandlaw.com; jtostrud@tostrudlaw.com; fbottini@bottinilaw.com; achang@bottinilaw.com;
                 ykolesnikov@bottinilaw.com; jcotchett@cpmlegal.com; mmolumphy@cpmlegal.com;
                 tredenbarger@cpmlegal.com; nrahman@cpmlegal.com; ehg@classlawgroup.com; dmb@classlawgroup.com;
                 jbk@classlawgroup.com; william.a.baird.1@gmail.com; jguglielmo@scott-scott.com; ecomite@scott-scott.com;
                 jpettigrew@scott-scott.com; ekirkwood1@bellsouth.net; Wichmann@onderlaw.com; Onder@onderlaw.com;
                 ssklaver@susmangodfrey.com; Kalpana Srinivasan; mgervais@susmangodfrey.com; ecc@fmcolaw.com;
                 kcc@fmcolaw.com; rmf@fmcolaw.com; beth@feganscott.com; melissa@feganscott.com;
                 jonathan@feganscott.com; Benyamin, Ryan; Kowalk, Curtis; Steuer, David; Jih, Victor
Subject:         Re: Demand Letter
Date:            Tuesday, August 25, 2020 8:16:24 PM
Attachments:     image001.png
                 image002.png
                 image003.png
                 image004.png
                 image005.png
                 image006.png
                 image007.png
                 image009.png
                 image011.png
                 image013.png
                 image015.png
                 image017.png
                 image019.png



Dear Counsel –

We write to provide notice of our emergency motion for a court order compelling your
compliance with Judge Lee’s Case Management Order No. 1. Specifically, we will ask the Court
to enter an order requiring you to immediately (i) meet and confer on the terms and
conditions of the purported settlement; (ii) include us in all ongoing settlement discussions;
and (iii) meet and confer on the other specific items in the CMO. The emergency nature of the
motion is tied to the Trump administration’s executive orders that mandate a sale of the
domestic entities and the destruction of data which, depending on how any sale is structured,
could permanently prevent the Class from (a) securing evidence it requires to establish
Defendants’ liability and/or (b) obtaining monetary relief from Defendants. We have
attempted to resolve our differences in good faith, and welcome you to reconsider, but your
positions have shifted over time and we are no closer to resolution now than at the beginning.
We remain hopeful that you will have a change of heart and thus we will wait until 1:30 pm
PST / 3:30 pm CST tomorrow (August 26) before filing our emergency motion. Please note that
Judge Lee’s rules concerning emergency motions are located at:
https://www.ilnd.uscourts.gov/PrintContent.aspx?cmpid=695

Sincerely,
Ekwan
 Case: 1:20-cv-04699 Document #: 11-17 Filed: 08/27/20 Page 3 of 3 PageID #:208




Ekwan E. Rhow
Principal
O: 310.201.2100
F: 310.201.2110
E: erhow@birdmarella.com
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
www.BirdMarella.com
